                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:19CR214
                                            )
      vs.                                   )
                                            )
BENJAMIN CHASE LOVEJOY,                     )                  ORDER
                                            )
                    Defendant.              )


       This matter is before the court on the government’s Joint Motion to Continue Trial
[35]. Based on the reasons set forth therein, the court finds that the motion should be
granted. For good cause shown,

      IT IS ORDERED that the government’s Joint Motion to Continue Trial [35] is
granted, as follows:

      1. The jury trial, now set for February 11, 2020, is continued to March 31, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and March 31, 2020, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      3. A party may object to this order by filing an "Objection to Magistrate Judge's
         Order" no later than February 7, 2020. The objecting party must comply with
         all requirements of NECrimR 59.2.

      DATED: February 3, 2020.

                                         BY THE COURT:


                                         s/ Michael D. Nelson
                                         United States Magistrate Judge
